DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See MPEP 2105, Sec. III which indicates that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101. 
As to claim 4: The claim recites that the “server is communicatively coupled to a supervisory monitor” and Applicant’s disclosure indicates in multiple instances (see, for example, the as-filed specification ¶ 11, ¶ 39, ¶ 45, or ¶ 46) that the “supervisory monitor” is intended to be embodied by a sober buddy, sober companion, sober coach, parent, guardian, friend, family member, parole officer, court appointed supervisor, or other supervisory care person, group, or authority - all of which are embodied by human organisms and are therefore ineligible patent subject matter under Section 33(a) of the American Invents Act as noted above.
As to claims 5-7: Because each of claims 5-7 depend ultimately from claim 4, they inherit the 35 U.S.C. 101 rejection from parent claim 4 for the reasons noted above.
Because Applicant’s as-filed specification does not appear to indicate that the supervisory monitor could be embodied by anything other than a human organism of some type, the examiner recommends either amending each of claims 4-7 such that there is no reference to said supervisory monitor or cancellation of the claims such that the rejection to each of said claims under 35 U.S.C. 101 is obviated.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 11 of the claim recites in part “coupled to the digital camera” but there is insufficient antecedent basis for this limitation in the claim. A proper correction could be to recite instead --a digital camera-- and accordingly this is the interpretation taken by the examiner for the purpose of expedient examination.

Claim 4 is objected to because of the following informalities: Line 3 of the claim begins with “wherein the servicer” and it appears from context of the claim that this is a typographical error and that the intended language was instead --wherein the server-- and accordingly is the interpretation taken by the examiner for the purpose of expedient examination.  

Claim 8 is objected to because of the following informalities: Line 5 of the claim ends with “the receiver” but there is insufficient antecedent basis for this limitation in the claim or parent claim 1. A proper correction could be to recite instead --a receiver-- and accordingly this is the interpretation taken by the examiner for the purpose of expedient examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4: The claim recites in part that “the server is communicatively coupled to a supervisory monitor” but the claimed supervisory monitor encompasses a human organism for the reasons noted above regarding the 35 U.S.C. 101 rejections of claims 4-7. Accordingly, the claim scope is rendered unclear because it is unclear whether a server must be physically coupled in communication with a supervisory monitor or whether a server must be connected to a supervisory monitor person through a physical line of communication, such as could be encompassed by a wearable device such as a smartwatch. Although Applicant’s as-filed specification ¶ 121 indicates that a text or email may be sent to a supervisory monitor, it is unclear whether this is the only interpretation encompassed by the claim limitations recited in the claim because the claim could encompass a wearable device as noted above.
The examiner recommends amending the claim such that, in addition to the above 35 U.S.C. 101 issue regarding the claimed supervisory monitor, there is no ambiguity with regard to communicative coupling between the server and such a supervisory monitor.

As to claims 5-7: Each of said claims depend ultimately from claim 4 and accordingly each inherits the indefiniteness of claim 4 for the reasons noted above.

Because the claim scopes of claims 4-7 could not be determined at this time, a proper prior art search of the claimed subject matter could not be carried out at this time. However, the examiner notes that should Applicant’s remarks and/or amendments obviate the above issues with claims 4-7, a prior art search for the claimed subject matter could be carried out at that time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 8-9, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walter et al. US Pat 7,934,577 B2 (hereafter Walter), in view of Keays US PG-PUB 2011/0079073 A1 (hereafter Keays) and Hawthorne et al. US PG-PUB 2004/0236199 A1 (hereafter Hawthorne).
As to claim 1: Walter discloses a system for remotely monitoring the sobriety of a user (col. 5, lines 24-39 describe a system for remotely monitoring the sobriety of a user), the system comprising:
a handheld breath testing device (100; fig. 2 and details in col. 5, lines 43-45) operable to receive a user’s breath and determine whether alcohol is present within the user (col. 5, lines 43-45 notes that the handheld testing device 100 determines if there is alcohol present within the user), said handheld breath testing device including:
a portable, cordless hand-held case (102 and 104; see fig. 2 and details in col. 5, lines 65-67),
a breath alcohol content sensor housed within the case for sensing a breath alcohol content of the user (402; see col. 8, lines 55-61),
a user identification device housed within the case (146; fig. 5 and details in col. 14, lines 33-37),
a wireless transceiver housed within the case (col. 12, lines 1-3; as previously disclosed in col. 6, lines 40-48, it is the handheld unit 100 that contains the Bluetooth hardware considered to be a wireless transceiver and thus it is considered to be housed within the case),
a memory housed within the case (col. 8, lines 12-15 regarding the CPU on the PCB 144 which is internal to the case as depicted in fig. 5 - the CPU is noted to include both RAM and FLASH memory), and
a controller housed within the case and electronically coupled to a digital camera, the sensor, and the wireless transceiver (col. 8, lines 10-15, col. 9, line 65 through col. 10, line 3, and col. 15, lines 5-14 and 43-49; the controller, i.e. the CPU disclosed mainly in col. 8, lines 10-15, is housed within the case and coupled to the cameras 146 and 150, the sensor 402, and the transceiver that contains Bluetooth hardware as noted above that functions as a wireless transceiver); and
wherein the controller includes a processor (the CPU disclosed mainly in col. 8, lines 10-15) and a non-transitory computer-readable medium containing a sequence of instructions that, when executed by the processor, causes the controller to execute the following operations (the hardware that causes the CPU to carry out the following functions is considered to be a non-transitory computer-readable medium containing a sequence of instructions that causes the controller to execute each of the following operations):
capture user identification data with the user identification device during a breath test, the user identification data identifying the user (col. 15, lines 14-24 - an image is taken as noted in col. 6, lines 49-54),
capture the breath alcohol content of the user with the breath alcohol content sensor during the breath test (col. 8, lines 45-66),
attempt to transmit the user identification data and the breath alcohol content using the wireless transceiver (col. 15, lines 14-29),
store the user identification data and the breath alcohol content in the memory in the event the attempted transmission is not successful (col. 14, lines 46-50; the user identification data comprised of the image taken by camera 146 and the test results of the breath alcohol content are stored in the memory regardless of whether or not the data is transmitted in accordance with details in col. 15, lines 14-29).

Walter does not explicitly teach a server communicatively coupled to the handheld breath testing device, the server including a database;
attempting to transmit the user identification data and the breath alcohol content to the server using the wireless transceiver,
wherein the server further includes a processor and a non-transitory computer-readable medium containing a sequence of instructions that, when executed by the processor, cause the processor to execute the following operations:
receive the user identification data and the breath alcohol content from the handheld breath testing device; and
store the user identification data and the breath alcohol content within the database.

Keays teaches a server (¶ 29 regarding the network database that is considered to be a server) communicatively coupled to a handheld breath testing device (10; the device is considered in combination equivalent to 100 of Walter), the server including a database (¶ 29 notes that the server is embodied as a network database);
attempting to transmit user identification data and breath alcohol content to the server using a wireless transceiver (¶ 29 regarding the identification photo considered to be a user identification data and the breath test signal that is transmitted by a wireless transceiver to the network database considered to be a server),
wherein the server further includes a processor (although not explicitly disclosed, a server such as the network database disclosed in ¶ 29 must include necessarily include a processor that carries out the tasks assigned thereto) and a non-transitory computer-readable medium (the hardware that stores the instructions to carry out the functions below is considered to be a non-transitory computer-readable medium associated with the server) containing a sequence of instructions that, when executed by the processor, cause the processor to execute the following operations:
receive the user identification data and the breath alcohol content from the handheld breath testing device (¶ 40 regarding reception of user identification data and breath alcohol content from the handheld device that captures said data and is stored in the database as disclosed); and
store the user identification data and the breath alcohol content within the database (¶ 40 notes that the identification information and breath test report data can be stored as in a database at a monitoring station).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Walter by including a server communicatively coupled to the handheld breath testing device, the server including a database; attempting to transmit the user identification data and the breath alcohol content to the server using the wireless transceiver, wherein the server further includes a processor and a non-transitory computer-readable medium containing a sequence of instructions that, when executed by the processor, cause the processor to execute the following operations: receive the user identification data and the breath alcohol content from the handheld breath testing device; and store the user identification data and the breath alcohol content within the database because such a modification allows for maintaining history of breath alcohol results for a user as suggested in ¶ 38 of Keays which may then be referred back to later while also functioning in conjunction with allowing or preventing a user that may be under the influence of alcohol to operate a vehicle as disclosed in Keays ¶ 41. Such a modification could prevent said user from harm to themselves or others in such an event.

	Walter as modified by Keays does not explicitly teach determining whether the attempted transmission of user identification data and the breath alcohol content to the server is successful.
 	Hawthorne teaches a sobriety monitoring device (¶ 2) that determines whether an attempted transmission of data to a server is successful (¶ 58).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Walter as modified by Keays by including determining whether the attempted transmission of user identification data and the breath alcohol content to the server is successful because an alarm may be activated in the event that transmission of relevant data is not successful, such as suggested in Hawthorne ¶ 58. In the combination of Walter as modified by Keays and Hawthorne, the user identification data and the breath alcohol content, i.e. the data as disclosed in Walter col. 15, lines 14-24 and col. 8, lines 45-66, is attempted to be transmitted by the wireless transceiver embodied by the Bluetooth hardware of Walter and the suggestion of Hawthorne ¶ 58 is looked to for the modification of checking whether the user identification and breath alcohol content is transmitted to the server successfully or not with an accompanying alarm activated as also suggested in Hawthorne ¶ 58 in the event the transmission is unsuccessful and thus provides the useful benefit of allowing a monitor of the system to attempt the transmission again or take other remedial steps in such a scenario.

	As to claim 2: Walter as modified by Keays and Hawthorne teaches the system of claim 1,
	wherein the breath testing device controller (the CPU of Walter disclosed mainly in col. 8, lines 10-15)	captures a time stamp during the breath test (Walter col. 13, lines 50-53 which notes that the files associated with the breath test are time stamped or otherwise indexed); and
wherein the breath testing device controller further attempts to transmit the time stamp in association with the captured user identification user data and breath alcohol content (Walter col. 15, lines 14-29; when the data is transmitted as disclosed, the time stamp data is also transmitted because it is recorded as noted in lines 10-12).

As to claim 3: Walter as modified by Keays and Hawthorne teaches the system of claim 2,
wherein the server further stores the timestamp within the database (Keays ¶ 38 notes that the network database stores all of the received data including breath test signal data and a history of the test time, i.e. timestamp data).

	As to claim 8: Walter as modified by Keays and Hawthorne teaches the system of claim 1,
wherein the breath testing device (100 of Walter) further includes a display (108 of Walter; see fig. 2) exposed within the case (Walter fig. 2),
and
wherein the controller (the CPU disclosed mainly in Walter col. 8, lines 10-15) causes the display to indicate whether the user identification data and the blood alcohol content data have been received by a receiver (Keays ¶ 29 regarding the receiving station being noted to be configured to indicate an alarm condition if a breath test signal is not received periodically).

As to claim 9: Walter as modified by Keays and Hawthorne teaches the system of claim 1, wherein the breath testing device (100 of Walter) further includes a breath tube (106 of Walter; see fig. 2) for receiving the user’s breath during the breath test (Walter col. 14, lines 14-15).

As to claim 14: Walter as modified by Keays and Hawthorne teaches the system of claim 1, wherein the user identification device (146 of Walter) comprises an infrared camera (Walter col. 7, lines 62-67 and col. 8, lines 1-10).

As to claim 15: Walter as modified by Keays and Hawthorne teaches the system of claim 1, wherein the user identification device (100 of Walter) comprises a pressure sensor for sensing the pressure of the user’s breath during the breath test, and a temperature sensor for sensing the temperature of the user’s breath during the breath test (Walter col. 8, lines 45-50 note that the tester assembly 400 that is considered equivalent to the device 100 of Walter also contains all of the components needed to measure temperature and pressures and therefore the hardware that carries out such measurement is considered to be a pressure sensor for sensing the pressure of the user’s breath during the breath test and a temperature sensor for sensing the temperature of the user’s breath during the breath test); and
wherein the user identification data includes the pressure and temperature of the user’s breath during the breath test (the pressure and temperature data is measured as noted in Walter col. 8, lines 45-50 and therefore is also passed to the controller as suggested in Walter col. 9, lines 65-67 and col. 10, lines 1-3 by the Bluetooth hardware functioning as a wireless transceiver as noted in col. 12, lines 1-6).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walter et al. US Pat 7,934,577 B2 (hereafter Walter) in view of Keays US PG-PUB 2011/0079073 A1 (hereafter Keays) and Hawthorne et al. US PG-PUB 2004/0236199 A1 (hereafter Hawthorne) as applied to claim 9 above, and further in view of Atkinson et al. US Pat 5,907,407 (hereafter Atkinson).
As to claim 10: Walter as modified by Keays and Hawthorne teaches all of the limitations of the claimed invention as described above regarding claim 9, including a breath tube (106 of Walter), but does not explicitly teach:
wherein the breath tube is glass.
Atkinson teaches that a breath tube utilized in alcohol presence testing may be done with a glass tube (col. 2, lines 50-58).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Walter as modified by Keays and Hawthorne such that the breath tube of Walter is a glass tube because such a glass tube is an art recognized means of achieving the useful and predictable result of allowing for colorimetry to be carried out on a breath sample as suggested in Atkinson col. 2, lines 50-58 and thus provides a visual indication of the amount of alcohol present in such a breath sample such that, e.g. law enforcement may be able to visually determine whether a person is attempting to operate a vehicle while intoxicated and can thus prevent a dangerous situation from occurring.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 11: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a breath tube that includes a colored flange. In particular, Atkinson et al. US Pat 5,907,407, cited above with regard to claim 10, is considered to be the closest available prior with regard to the details in col. 2, lines 50-58 which notes that when gas samples such as breath samples utilize glass tubes as inlets, a portion of the tube may change color in response to the presence of alcohol due to a reaction with potassium dichromate. However, Atkinson is silent regarding the tube including a flange and is thus also silent regarding a colored flange being included with said tube, such as required in the limitation of claim 11.
As to claims 12-13: Each of said claims depends ultimately from claim 11 and accordingly each is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited but not Relied Upon
	Adappa et al. US PG-PUB 2009/0309711 A1 discloses a mobile device that includes a breathalyzer component and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856